TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-07-00644-CV



       In re St. David’s Healthcare Partnership, L.P. LLP d/b/a St. David’s Hospital




                     ORIGINAL PROCEEDING FROM TRAVIS COUNTY



                            MEMORANDUM OPINION


               Relator St. David’s Healthcare Partnership, L.P. LLP d/b/a St. David’s Hospital filed

this petition for writ of mandamus. Subsequently, St. David’s filed an unopposed motion to dismiss

the petition, stating that the parties have resolved the discovery dispute that is the subject of the

petition. Accordingly, we grant the motion and dismiss the petition for writ of mandamus.




                                                      ____________________________________

                                                      Bob Pemberton, Justice

Before Justices Puryear, Pemberton and Waldrop

Filed: December 14, 2007